            Case 1:19-cv-03435-TNM Document 17 Filed 02/05/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT,           :
                              :
    Plaintiff,                :
                              :
    v.                        :                       Civil Action No. 19-3435-TNM
                              :
CONSUMER FINANCIAL PROTECTION :
BUREAU, et al.,               :
                              :
    Defendants,               :
                              :

                                   JOINT STATUS REPORT


       Pursuant to the Court’s December 8, 2020 Minute Order, counsel for the parties

conferred and respectfully submit this Joint Status Report:

       1.       CMS. As previously reported, CMS initially made two productions to Plaintiff:

one on November 1, 2019, providing a total of 890 pages of responsive records for custodian

Administrator Seema Verma, and one on May 28, 2020, providing 914 pages of responsive

records for custodian Brady Brookes.

       2.       Also as previously reported, Plaintiff submitted three sets of follow-up questions

and/or requests regarding CMS’s productions currently pending before the agency: (1) a

March 30, 2020 email asking CMS to produce certain specified calendar entries of Administrator

Verma in the format specified in Plaintiff’s FOIA request (including all invitees, any notes, and

all attachments); (2) a May 4, 2020 email asking CMS to finish producing calendars for

Administrator Verma through the date of the search; and (3) a September 9, 2020 email asking

that CMS lift or further explain certain redactions and produce certain specified calendar entries

of Ms. Brookes in a format that includes all invitees, any notes, and all attachments.
            Case 1:19-cv-03435-TNM Document 17 Filed 02/05/21 Page 2 of 5




       3.       Regarding Plaintiff’s Item Nos. 1 and 2, CMS reports that it has now received the

records related to Administrator Verma back from the various equities, as well as in a memo

format where the attendees could be seen and the attachments, if any, could be included and

analyzed. As a result, CMS sent a 3rd Interim release letter to Plaintiff on January 27, 2021

regarding these documents.

       4.       Upon preliminary review of these records, on February 4, 2021, American

Oversight raised questions regarding the completeness of CMS’s productions with respect to

Item 2. This included reiterating its May 4, 2020 request that CMS identify the date it began the

search in response to American Oversight’s request. 1 American Oversight is currently awaiting a

response from CMS and continues to review CMS’s 3rd Interim release.

       5.       Regarding Plaintiff’s Issue No. 3, CMS has also encountered technical issues that

were related to the formatting of Ms. Brookes’ calendar entries, and that these issues are being

compounded by the fact that Ms. Brookes no longer works for HHS or CMS. CMS states that the

Brady Brookes calendars require a separate search to pull the memo view so that with the memo

view, CMS will be able to determine as applicable, if the attendees and attachments can also be

seen, and if so, if the attachments are also included. CMS is following up and working with an

electronic search contractor to determine whether these calendars can be converted in a readable

and searchable format. CMS states that previously the records were produced in calendar view

and calendar view cuts off the attendees and does not indicate whether there are any attachments.

CMS adds that it continues to work with the electronic search contractor on these calendars and

that the data pull is ongoing for the memo mode and attachments. CMS will report back to




1
  American Oversight submitted its request to CMS on October 17, 2018, and sought all
responsive records “through the date the search is conducted.” Compl. ¶ 20.
                                                2
               Case 1:19-cv-03435-TNM Document 17 Filed 02/05/21 Page 3 of 5




Plaintiff as information becomes available regarding this issue.

          6.       HHS. As previously reported, on May 29, 2020, HHS released 536 pages of

responsive documents to Plaintiff in its first and final production. On July 29, 2020, Plaintiff

requested that HHS lift a limited set of redactions from these calendars. On September 30, 2020,

using its discretion, HHS released the two pages of records identified by Plaintiff with the

Exemption 5 redactions removed.

          7.       Plaintiff has evaluated HHS’s document productions and has no further questions

or concerns for HHS.

          8.       CFPB. CFPB has made nine productions of responsive documents to Plaintiff and

has completed its rolling productions.

          9.       The parties are conferring about Plaintiff’s follow-up inquiries regarding certain

redactions and the potential production of certain entries in memo format, with attachments.

          10.      OMB. OMB and Plaintiff conferred in December 2020 to to streamline the

production process. The parties agreed to eliminate several custodians, and that, for the

remaining custodians, Plaintiff would accept records in a daily format on the condition that

Plaintiff could ask for specific entries of interest in memo format, with attachments, upon

review.

          11.      OMB recently produced additional documents on February 4, 2021, with another

production scheduled for February 28, 2021.

          12.      OMB is continuing to process Plaintiff’s FOIA request and will be providing

additional responsive records on a rolling basis.

          13.      Plaintiff is reviewing OMB’s recent productions.

          14.      State. State and Plaintiff conferred in December 2020 to discuss the processing of



                                                    3
         Case 1:19-cv-03435-TNM Document 17 Filed 02/05/21 Page 4 of 5




Plaintiff’s request, and the parties agreed to a prioritization order for the remaining custodianas.

       15.     State made a fourth production of responsive, non-exempt records totaling 156

pages on December 31, 2020, and a fifth production on January 29, 2021, totaling 39 pages.

State anticipates making its next production on February 26, 2021.

       16.     Plaintiiff is reviewing State’s recent productions.

       17.     USDA. The parties have previously stipulated to the dismissal of USDA from this

action on December 7, 2020. (ECF No. 16). On next day, the Court issued a Minute Order

dismissing USDA from this action with prejudice. See Dec. 8, 2020 Min. Order.

       18.     Next Joint Status Report: Given the developments above, the parties propose

that they submit another Joint Status Report on April 6, 2021, to apprise the Court on the status

of this FOIA matter.

       19.     Status Hearing on February 12, 2021, at 10AM: In that vein, the remaining

Defendants do not believe that a Status Conference, currently scheduled for February 12, 2021,

at 10AM, is necessary. Accordingly, Defendants propose that the Court vacate that hearing.

Plaintiff does not take a position Defendant’s proposal.




                                                  4
         Case 1:19-cv-03435-TNM Document 17 Filed 02/05/21 Page 5 of 5




Dated: February 5, 2021             Respectfully submitted,

 MICHAEL R. SHERWIN                         /s/ Christine H. Monahan
 Acting United States Attorney             Christine H. Monahan
                                           D.C. Bar No. 1035590
 BRIAN P. HUDAK
 Acting Chief, Civil Division              AMERICAN OVERSIGHT
                                           1030 15th Street NW, B255
 By: __//s//_John C. Truong___             Washington, DC 20005
 JOHN C. TRUONG                            (202) 869-5244
 D.C. BAR #465901                          christine.monahan@americanoversight.org
 Assistant United States Attorney
 555 4th Street, N.W.                      Counsel for Plaintiff
 Washington, D.C. 20530
 Tel: (202) 252-2524
 Fax: (202) 252-2599
 E-mail: John.Truong@usdoj.gov
 Counsel for Defendants




                                       5
